Case: 17-13807    Date Filed: 04/12/2018   Page: 1 of 8


                                                              [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 17-13807
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket No. 8:17-cr-00097-EAK-TBM-3



UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus

LUIS ALFREDO PARRALES BRAVO,

                                                               Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (April 12, 2018)

Before TJOFLAT, NEWSOM and HULL, Circuit Judges.

PER CURIAM:

         After pleading guilty, Luis Alfredo Parrales Bravo (“Parrales Bravo”)

appeals his 135-month total sentence for conspiring to possess and possessing with
              Case: 17-13807      Date Filed: 04/12/2018   Page: 2 of 8


intent to distribute cocaine while on board a vessel subject to the jurisdiction of the

United States, in violation of the Maritime Drug Law Enforcement Act

(“MDLEA”), 46 U.S.C. §§ 70503(a), 70506(a)-(b), and 21 U.S.C.

§ 960(b)(1)(B)(ii). On appeal, Bravo argues that his total 135-month sentence, at

the low end of the advisory guidelines range of 135 to 168 months’ imprisonment,

was substantively unreasonable because the district court failed to vary downward

in order to avoid imposing disparate sentences between himself and his

codefendant, Edwin Darwin Quintero Bravo (“Quintero Bravo”), who was

sentenced to 120 months’ imprisonment. After review, we affirm.

                            I. BACKGROUND FACTS

A.    Offense Conduct

      On February 23, 2017, the U.S. Coast Guard intercepted a vessel in

international waters off the coast of the Galapagos Islands. After boarding the

boat, Coast Guard officers recovered 46 bales of cocaine, totaling 1,100 kilograms

in weight. The Coast Guard officers interviewed and detained the crewmembers,

which included defendant Parrales Bravo, and (1) Quintero Bravo; (2) Walberto

Cuero Cortes; and (3) Francisco Rodriguez Barajas (“Barajas”).

B.    Indictment and Pleas

      All of the crewmembers were charged together under the MDLEA with one

count of conspiring to possess with intent to distribute five kilograms or more of


                                           2
              Case: 17-13807     Date Filed: 04/12/2018   Page: 3 of 8


cocaine while on board a vessel subject to the jurisdiction of the United States and

one count of possession with intent to distribute five kilograms or more of cocaine

while on board a vessel subject to the jurisdiction of the United States. The four

codefendants were indicted on March 7, 2017.

      In May 2017, all four codefendants entered guilty pleas. Three of the

codefendants—Quintero Bravo, Barrajas, Cortes—pled guilty, pursuant to written

plea agreements, to the cocaine conspiracy count and, in exchange, the government

agreed to dismiss the cocaine possession count. In their plea agreements, the three

codefendants also agreed to cooperate with the government, and the government

agreed to consider each codefendant’s cooperation and, if warranted, to file a

motion recommending a sentence reduction based on the codefendant’s substantial

assistance. Defendant Parrales Bravo, however, pled guilty to both counts of the

indictment and did so without the benefit of a written plea agreement.

      At their plea hearing, all four codefendants admitted that they had entered

into a plan to smuggle more than five kilograms of cocaine by sea and that the U.S.

Coast Guard had intercepted them in international waters on a vessel with

multiples bales of cocaine, totaling in excess of five kilograms. The four

codefendants also all agreed that no crew member identified himself as the master

of the vessel, but that one crew member had said that the vessel had departed from

Ecuador.


                                          3
              Case: 17-13807     Date Filed: 04/12/2018    Page: 4 of 8


C.    Sentencing of Defendant Parrales Bravo

      At defendant Parrales Bravo’s sentencing, the district court, without

objection, (1) calculated defendant Parrales Bravo’s base offense level of 38,

pursuant to US.S.G. § 2D1.1(c)(1), because his offense involved 1,100 kilograms

of cocaine; (2) decreased the offense level by 2 levels, pursuant to § 2D1.1(b)(17),

because he met the safety-valve criteria in § 5C1.2; and (3) decreased the offense

level by another 3 levels, pursuant to § 3E1.1(a) and (b), for acceptance of

responsibility, which resulted in a total offense level of 33. With total offense

level of 33 and a criminal history category of I, the district court determined that

the advisory guidelines range was 135 to 168 months’ imprisonment.

      Defendant Parrales Bravo asked the district court to vary downward to a

120-month sentence, arguing that he was “virtually identical to other crew

members” in the case based on his background, upbringing, and education and that

his role as a “standard crewman” was “less than Mr. Quintero Bravo who was

sentenced [that] morning to 120 months.” Defendant Parrales Bravo asked for his

total sentence to equal Quintero Bravo’s 120-month sentence “in order to avoid an

unwarranted sentence disparity, between people who are similarly charged, [and]

committed similar offenses.”

      The district court denied defendant Parrales Bravo’s request for a downward

variance, stressing that codefendants Barrajas and Quintero Bravo received lower


                                           4
                   Case: 17-13807       Date Filed: 04/12/2018       Page: 5 of 8


sentences because of their cooperation with the government and it was appropriate

for Parrales Bravo, like his “fellow crewmember” codefendant Cortes, to receive a

135-month sentence. The district court thus imposed concurrent 135-month

sentences on each count.

                                II. GENERAL PRINCIPLES

                 We review the reasonableness of a sentence under the deferential

abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.
586, 591 (2007). We first ensure that the district court made no significant

procedural error, then examine whether the sentence was substantively reasonable

in light of the totality of the circumstances. Id. at 51, 128 S. Ct. at 597; see also

United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).1 The party

challenging the sentence bears the burden to show that the sentence was

unreasonable in light of the record and the 18 U.S.C. § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). 2 We will reverse only if

“left with the definite and firm conviction that the district court committed a clear


       1
           Parrales Bravo does not argue that his sentence is procedurally unreasonable.
       2
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission;
(9) the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution
to victims. 18 U.S.C. § 3553(a).
                                                  5
              Case: 17-13807     Date Filed: 04/12/2018    Page: 6 of 8


error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation

marks omitted).

      In imposing a particular sentence, one of the factors the district court

considers is the need to avoid unwarranted sentencing disparities.

18 U.S.C. § 3553(a)(6). The purpose of this factor is to avoid such disparities

“among defendants with similar records who have been found guilty of similar

criminal conduct.” United States v. Docampo, 573 F.3d 1091, 1102 (11th Cir.

2009) (quotation marks omitted). Therefore, “[a] well-founded claim of disparity

. . . assumes that apples are being compared to apples.” Id. at 1101 (quotations

omitted); see also United States v. Spoerke, 568 F.3d 1236, 1252 (11th Cir. 2009)

(explaining that sentencing disparities are not “unwarranted” if the comparators are

not similarly situated). In United States v. Williams, 526 F.3d 1312, 1324 (11th

Cir. 2008), we concluded that codefendants who received disparate sentences were

not similarly situated where one of the defendants received a shorter sentence

because he had cooperated with government.

                    III. PARRALES BRAVO’S SENTENCE

      The district court did not abuse its discretion in imposing a 135-month total

sentence. Parrales Bravo’s sentence was well below the statutory maximum life


                                          6
              Case: 17-13807     Date Filed: 04/12/2018    Page: 7 of 8


sentence under 21 U.S.C. § 960(b)(1)(B)(ii) and at the low end of the advisory

guidelines range of 135 to 168 months’ imprisonment, both of which are

indications the sentence is reasonable. See United States v. Croteau, 819 F.3d
1293, 1309-10 (11th Cir.), cert. denied, 137 S. Ct. 254 (2016).

      Contrary to Parrales Bravo’s contention, the 15-month disparity between his

135-month sentence and Quintero Bravo’s 120-month sentence did not render

Parrales Bravo’s sentence substantively unreasonable. Specifically, the two

defendants were not similarly situated where codefendant Quintero Bravo entered

into a plea agreement in which he agreed to cooperate with the government and in

fact provided information to the government.

      Defendant Parrales Bravo, on the other hand, pled guilty without a plea

agreement and did not agree to cooperate with the government in exchange for a

possible sentence reduction. Defendant Parrales Bravo did admit to his own

conduct in the drug smuggling venture as part of his guilty plea and received a 3-

level reduction for acceptance of responsibility as a result. But, there is no

evidence in the record that defendant Parrales Bravo provided any additional

information to the government that they did not already have. In fact, the district

court pointed out that defendant Parrales Bravo was more similar to codefendant

Cortes, who, like Parrales Bravo, did not provide the government with information

beyond his own guilty plea, and received a 135-month sentence.


                                           7
             Case: 17-13807    Date Filed: 04/12/2018   Page: 8 of 8


      Given that codefendant Quintero Bravo received a downward variance for

his cooperation, the 15-month disparity between defendant Parrales Bravo’s

sentence and Quintero Bravo’s sentence was not “unwarranted.” See Docampo,
573 F.3d at 1102; Williams, 526 F.3d at 1324. Accordingly, Parrales Bravo has

not met his burden to show that his 135-month sentence was unreasonable.

      AFFIRMED.




                                        8